Citation Nr: 0509223	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  99-08 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from February 1975 
to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  Specifically, in that decision, the RO 
denied the issues of entitlement to service connection for 
hemorrhoids and entitlement to a total disability rating 
based on individual unemployability.  

Following receipt of notification of the June 1998 
determination, the veteran perfected a timely appeal with 
respect to the denial of his service connection and total 
rating claims.  In November 2000, the Board remanded these 
issues to the RO for further evidentiary development.  
Following completion of the requested development, the RO, in 
July 2003, returned the veteran's case to the Board.  
Thereafter, in October 2003, the Board remanded these claims 
to the RO for satisfaction of the duty to notify and duty to 
assist provisions set forth in the Veterans Claims Assistance 
Act of 2000 (VCAA).  After completing the requested 
development, the RO, in January 2005, returned the veteran's 
case to the Board for final appellate review of his service 
connection and total rating claims.  

The case was also developed on the matters of an increased 
compensable evaluation for tinea pedis and special monthly 
pension.  However, the veteran has not filed a substantive 
appeal following issuance of a statement of the case and 
supplemental statement of the case in May 2003 on the matter 
of an increased compensable evaluation for tinea pedis and 
there has been no notice of disagreement filed following the 
May 2003 rating action denying special monthly pension.  
Since an appeal has not been perfected, these matters are not 
currently before the Board.  See 38 C.F.R. § 20.200 (2004).  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  Hemorrhoids have not been found to be associated with any 
incident of the veteran's active military duty.  

3.  The veteran's current service-connected disabilities 
include bilateral pes planus with hallux valgus and bunions 
(40%) and tinea pedis (0%).  

4.  The highest level of education attained by the veteran 
has been three years of high school.  He has received his GED 
diploma.  

5.  The veteran's post-service employment experience includes 
work as a paper roller and a roofing worker.  

6.  The veteran's service-connected disabilities are not of 
such nature and extent as to prevent him from securing or 
following any substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The veteran is not unemployable as a result of his 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.15, 4.16 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in February 2004, VA discussed the type of 
evidence necessary to support the veteran's service 
connection and total rating claims.  Also by this document, 
VA notified the veteran that it would make reasonable efforts 
to help him obtain such necessary evidence but that he must 
provide enough information so that VA could request the 
relevant records.  In addition, VA informed the veteran of 
attempts already made to obtain relevant evidence with regard 
to these issues.  Further, the veteran was advised of his 
opportunity to "provide . . . any evidence or information . 
. . pertaining to . . . [his] claim."  Thus, he may be 
considered advised to submit all pertinent evidence in his 
possession.  

Additionally, the June 1998 rating decision, the statement of 
the case (SOC) issued in November 1998, and the supplemental 
statements of the case (SSOCs) issued in November 2002 and 
November 2004 notified the veteran of the relevant criteria 
and evidence necessary to substantiate his service connection 
and total rating claims.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
these issues.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  (In this regard, the Board notes that the 
veteran failed to respond to the February 2004 letter or to 
the most recent SSOC which was issued in November 2004.)  
Further, the veteran has been accorded several pertinent VA 
examinations.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA with regard to the veteran's service connection and 
total rating claims.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

A.  Service Connection For Hemorrhoids

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Throughout the current appeal, the veteran has contended that 
his hemorrhoids began in service and have continued since 
then.  In this regard, the Board notes that service medical 
records reflect treatment for complaints of vomiting and 
rectal bleeding in October 1975.  The veteran denied having 
diarrhea.  Initially, the examiner noted that the veteran 
possibly had hemorrhoids.  Following a physical examination 
which indicated tenderness in the veteran's right abdominal 
quadrant, the examiner provided an impression of flu 
symptoms.  

The discharge examination conducted in January 1976 
demonstrated that the veteran's anus and rectum were normal.  
In addition, a physical examination conducted in the 
following month pursuant to Medical Board proceedings 
reflected the presence of only flat feet.  In fact, the 
examiner specifically noted that the physical evaluation was 
otherwise unremarkable.  Further, the first post-service VA 
examination, which was conducted in January 1977 did not 
detect any hemorrhoids.  

Significantly, the first competent evidence of a diagnosis of 
hemorrhoids is dated in March 1998, when a VA examination 
provided an impression of internal and external hemorrhoids.  
Moreover, the claims folder contains no competent evidence 
associating this diagnosed disability with the veteran's 
active military duty.  In fact, after reviewing the claims 
folder and examining the veteran at a VA examination 
conducted in December 2000, the examiner diagnosed 
hemorrhoids but noted that this condition was not the 
veteran's principal medical problem at that time.  
Importantly, the examiner expressed his opinion that the 
veteran's "alcoholic liver disease and chronic pancreatitis 
may be related in the production of the hemorrhoids and in 
the increase in symptoms [that] there are."  The examiner 
also concluded that the veteran's "current hemorrhoids are 
less likely related to the rectal symptoms . . . [that he] 
exhibited in service . . . [and] are more likely related to 
his alcoholic liver disease and chronic pancreatitis."  

In this regard, the Board notes that the claims folder is 
replete with medical records reflecting treatment for, and 
evaluation of, the veteran's complaints of chronic abdominal 
pain as well as liver and pancreas disorders variously 
characterized as cholelithiasis, hepatomegaly, cirrhosis, 
pancreatitis, and pancreatic insufficiency.  Although at the 
May 2003 VA examination, the examiner (who had not conducted 
the December 2000 evaluation) concluded that a diagnosis of 
pancreatitis was not appropriate, the fact remains that the 
claims folder contains no competent evidence associating the 
veteran's diagnosed hemorrhoids with his active military 
duty, including the in-service episode of treatment for 
possible hemorrhoids in October 1975.  As the Board has 
discussed in this decision, the examiner who conducted the 
December 2000 VA examination specifically concluded that the 
veteran's hemorrhoid disability is less likely associated 
with his service.  Instead (and even without regard to any 
pancreatitis that the veteran may have), the physician 
believed that the veteran's alcoholic liver disease was a 
more likely cause of his hemorrhoids.  

Accordingly, the Board concludes that preponderance of the 
evidence is against the veteran's claim for service 
connection for hemorrhoids.  The doctrine of reasonable doubt 
is not, therefore, for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  

B.  Total Disability Rating Based On Individual 
Unemployability

A total compensation rating based on individual 
unemployability may be assigned where the schedular rating 
for the service-connected disabilities is less than 
100 percent when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2004).  If there is only one service-connected 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2004).  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19 (2004).  
Factors to be considered are the veteran's employment history 
and his educational and vocational attainment.  Ferraro 
v. Derwinski, 1 Vet. App. 326, 332 (1991).  

The record in the present case indicates that the veteran's 
current service-connected disabilities include bilateral pes 
planus with hallux valgus and bunions (40%) and tinea pedis 
(0%).  He has a combined service-connected evaluation of 
40 percent.  Clearly, the veteran does not meet the schedular 
rating criteria for assignment of a total disability rating 
based on individual unemployability pursuant to 38 C.F.R. 
§ 4.16(a) (2004).  

However, the policy of the Department of Veterans Affairs is 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b) (2004).  Rating boards are to refer all 
cases of such veterans who fail to meet the percentage 
disability evaluation requirements of 38 C.F.R. § 4.16(a) to 
the Director, Compensation and Pension Service, for 
extra-schedular consideration.  The Board may not make such 
referral in the first instance, but may consider whether the 
RO was justified in refusing to make such a referral.  

The veteran in the present case has attained three years of 
high school education, has received his GED diploma, and has 
post-service employment experience as a paper roller and a 
roofing worker.  He last worked full time as a self-employed 
roofing worker between October 1988 and January 1989.  He has 
reported that, during that time, he lost approximately 5 days 
of work due to illness.  

Entitlement to a total disability rating based upon 
individual unemployability is predicated on unemployability 
resulting solely from service-connected disability.  See, 
Blackburn v. Brown, 4 Vet. App. 395, 398 (1993) (in which the 
United States Court of Appeals for Veterans Claims held that 
entitlement to a total disability rating based upon 
individual unemployability must be established solely on the 
basis of impairment arising from service-connected 
disorders).  Consequently, in the present case, the Board may 
only consider the effect of the veteran's service-connected 
bilateral pes planus with hallux valgus and bunions and tinea 
pedis on his employability.  

As the Board has noted in this decision, the veteran's 
service-connected tinea pedis has been determined to be 
noncompensably disabling.  His pes planus and hallux valgus 
are symptomatic and the 40 percent evaluation assigned 
reflects significant foot impairment.  The veteran has 
associated his unemployability with foot pain experienced 
upon standing and sitting.  Significantly, however, following 
the VA foot examination conducted in March 1998, the examiner 
expressed his opinion that, "[b]y history, [the veteran's] 
foot condition prevents him from work involving significant 
running, jogging, walking, or standing but should not prevent 
him from working in jobs with predominant sitting activity."  
A December 2000 VA examination report noted that the veteran 
had not worked for several years due to his liver disease.  A 
May 2003 special monthly pension examination report noted the 
veteran's foot problems and antalgic gait, but also noted 
that he was capable of leaving the house on good days.   

The Board acknowledges the veteran's assertion that he cannot 
work at sedentary jobs because, even when sitting, he 
experiences foot pain.  In this regard, however, the Board 
notes that the rating schedule is designed to compensate 
veterans for service-connected disabilities which impair 
their ability to work.  See, 38 C.F.R. § 4.1 (2004) (which 
stipulates that percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.)  Thus, the Board concludes 
that the 40 percent evaluation currently assigned to the 
veteran's service-connected bilateral pes planus with hallux 
valgus and bunions adequately compensates him for loss of 
work time due to flare-ups of this disability.  
Significantly, a preponderance of the evidence suggest that 
his service-connected bilateral foot disability does not 
prevent him from working at sedentary-type jobs and that he 
currently is not working due to other physical ailments.  

Consequently, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's 
service-connected disabilities alone render him unable to 
secure and to follow a substantially gainful occupation.  
There is no basis for referral of this case to the Director 
of the Compensation and Pension Service for extraschedular 
consideration, and the claim for a total disability rating 
based on individual unemployability must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  




ORDER

Service connection for hemorrhoids is denied.  

A total disability rating based on individual unemployability 
is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


